Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 23, 24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fei (CN 201753981) in view of Mothershead (US 6,370,328).
Regarding claim 1, Fei teaches a water heater (Fig. 1) comprising a tank (3) having a vertical sidewall (sidewalls of 3) and opposing ends (top and bottom ends of 3), the tank being configured to hold water within a primary volume (volume inside 1) defined by at least the sidewall and opposing ends (as shown in Fig. 1), wherein the 
[AltContent: textbox (middle portion)][AltContent: arrow][AltContent: textbox (1st end portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd end portion)][AltContent: arrow][AltContent: textbox (1st capped end)][AltContent: textbox (2nd capped end)][AltContent: arrow]
    PNG
    media_image1.png
    553
    901
    media_image1.png
    Greyscale


Fei fails to disclose wherein the water outlet is located at a top end of the tank, a first heating element disposed within the primary volume at a first height, the first heating element configured to provide heat directly to the primary volume; and a second heating element being disposed at a second height that is greater than the first height.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the water outlet at a top end of the tank, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Mottershead teaches a water heater (Fig. 1) comprising a first heating element (lower heating element 30) disposed within the primary volume at a first height (as shown in Fig. 1), the first heating element configured to provide heat directly to the primary volume (as shown in Fig. 1); and a second heating element (upper heating 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the water heater of Fei with Mottershead, by providing another heating element disposed within the primary volume, for the advantages of providing additional heating.
Regarding claim 4, Fei and Mottershead combined teach the water heater as set forth above, wherein the water outlet communicates with the primary volume only through the hot water discharge conduit (Fei; as shown in Fig. 1).
Regarding claim 5, Fei and Mottershead combined teach the water heater as set forth above, wherein the hot water discharge conduit defines a closed channel from the chamber to the water outlet (Fei; as shown in Fig. 1 conduit 4 does not have apertures in the body).
Regarding claim 6, Fei and Mottershead combined teach the water heater as set forth above, wherein the secondary volume is of a size (Fei; as shown in Fig. 1), and the hot water discharge conduit isolates flow of water therethrough from water in the primary volume outside the secondary volume (Fei; as shown in Fig. 1; conduit 4 does not have apertures in the body) so that, a continuous draw of water at the water outlet that is continuously drawn thereto through the hot water discharge conduit remains above a predetermined threshold temperature for a period longer than would occur in absence of the chamber and the hot water discharge conduit (Fei; as shown in Fig. 1; since the claimed structure is in the prior art, it will perform as claimed).

Regarding claim 24, Fei and Mottershead combined teach the water heater as set forth above, wherein each of the first and second heating elements is each configured to operate independently of the other of first and second heating elements (Mottershead; Col. 4, lines 32-39), the first heating element is configured to heat water in the primary volume based on first temperature data from the first temperature sensor (Mottershead when viewed in combination with Fei; Col. 4, lines 32-39), and the second heating element is configured to heat water in the secondary volume based on second temperature data from the second temperature sensor (Mottershead when viewed in combination with Fei; Col. 4, lines 32-39).
Regarding claim 27, Fei and Mottershead combined teach the water heater as set forth above, wherein the discharge aperture is located on the top portion of the chamber (Fei; as shown in Fig. 1).
Regarding claim 28, Fei and Mottershead combined teach the water heater as set forth above, wherein the plurality of apertures consists of the first aperture (Fei; one of the apertures 62 located vertically higher than another aperture 62), the second aperture (Fei; another aperture 62 located vertically lower than the first aperture), and the discharge aperture (Fei; 61) (Fei; as shown in Fig. 1).

It would have been an obvious matter of design choice to extend the second heating element through all of the middle portion of the chamber, since such a modification would have involved a mere change in the size and shape of a component.  A change in size and shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 30, Fei and Mottershead combined teach all the elements of the claimed invention as set forth above, except for, wherein the tank has a height that is greater than a width of the tank.
It would have been an obvious matter of design choice to make the tank height greater than a width of the tank, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Claims 1, 4-6, 23, 24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 103062891) in view of Mothershead (US 6,370,328).
Regarding claim 1, Li teaches a water heater (Fig. 1) comprising a tank (2) having an approximately vertical sidewall (sidewalls of 2; when flipping Fig. 1 to the side; wall where heating element 3 is connected) and opposing ends (top and bottom ends of 2; when flipping Fig. 1 to the side), the tank being configured to hold water within a primary volume (volume inside 2) defined by at least the sidewall and opposing 


[AltContent: arrow][AltContent: textbox (middle portion)][AltContent: textbox (2nd end portion)][AltContent: arrow][AltContent: textbox (1st end portion)][AltContent: arrow][AltContent: textbox (1st capped end)][AltContent: arrow][AltContent: textbox (2nd capped end)][AltContent: arrow]
    PNG
    media_image2.png
    562
    635
    media_image2.png
    Greyscale

Li fails to disclose wherein the water outlet is located at a top end of the tank, a first heating element disposed within the primary volume at a first height, the first heating element configured to provide heat directly to the primary volume; and a second heating element being disposed at a second height that is greater than the first height; wherein the discharge aperture is located in the middle portion of the chamber; and wherein the length of the hot water discharge conduit is located entirely within the primary volume.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the water outlet at a top end of the tank, to locate the hot water discharge conduit entirely within the primary volume, and locate the discharge aperture in the middle portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the water heater of Li with Mottershead, by providing another heating element disposed within the primary volume, for the advantages of providing additional heating.
Regarding claim 4, Li and Mottershead combined teach the water heater as set forth above, wherein the water outlet communicates with the primary volume only through the hot water discharge conduit (Li; as shown in Fig. 1).
Regarding claim 5, Li and Mottershead combined teach the water heater as set forth above, wherein the hot water discharge conduit defines a closed channel from the chamber to the water outlet (Li; as shown in Fig. 1).
Regarding claim 6, Li and Mottershead combined teach the water heater as set forth above, wherein the secondary volume is of a size (Li; as shown in Fig. 1), and the hot water discharge conduit isolates flow of water therethrough from water in the primary volume outside the secondary volume (Li; as shown in Fig. 1) so that, a continuous draw of water at the water outlet that is continuously drawn thereto through the hot water discharge conduit remains above a predetermined threshold temperature for a period longer than would occur in absence of the chamber and the hot water 
Regarding claim 23, Li and Mottershead combined teach the water heater as set forth above, further comprising a first temperature sensor (Mottershead; Col. 4, lines 35-39) corresponding to the first heating element (Mottershead; Col. 4, lines 35-39) and a second temperature sensor (Mottershead; Col. 4, lines 32-35) corresponding to the second heating element (Mottershead; Col. 4, lines 32-35).
Regarding claim 24, Li and Mottershead combined teach the water heater as set forth above, wherein each of the first and second heating elements is each configured to operate independently of the other of first and second heating elements (Mottershead; Col. 4, lines 32-39), the first heating element is configured to heat water in the primary volume based on first temperature data from the first temperature sensor (Mottershead when viewed in combination with Li; Col. 4, lines 32-39), and the second heating element is configured to heat water in the secondary volume based on second temperature data from the second temperature sensor (Mottershead when viewed in combination with Li; Col. 4, lines 32-39).
Regarding claim 27, Li and Mottershead combined teach the water heater as set forth above, wherein the discharge aperture is located on the top portion of the chamber (Li; as shown in Fig. 1).
Regarding claim 28, Li and Mottershead combined teach the water heater as set forth above, wherein the plurality of apertures consists of the first aperture (Li; top 62), the second aperture (Li; bottom 62), and the discharge aperture (Li; 61, aperture at the end of 8) (Li; as shown in Fig. 1).

Regarding claim 30, Li and Mottershead combined teach all the elements of the claimed invention as set forth above, except for, wherein the tank has a height that is greater than a width of the tank.
It would have been an obvious matter of design choice to make the tank height greater than a width of the tank, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fei and Mottershead as set forth above, and further in view of Buescher (US 2013/0193221).
Regarding claim 25, Fei and Mottershead combined teach all the elements of the claimed invention as set forth above, except for, further comprising a flow sensor and a controller, wherein the controller is configured to: receive flow data from the flow sensor; and in response to determining, based on the flow data, that water is flowing out of the water heater: output instructions for the second heating element to generate heat in response to determining, based on the second temperature data, that water in or proximate the chamber has a temperature less than or equal to a minimum temperature value, the instructions instructing the second heating element to generate heat at a 
Bueasher teaches a water heater (Fig. 1) comprising a flow sensor (37) and a controller (12 comprising 50, 204), wherein the controller is configured to: receive flow data from the flow sensor (p.0049); and in response to determining, based on the flow data, that water is flowing out of the water heater: the controller is capable of output instructions for the second heating element to generate heat in response to determining, based on the second temperature data, that water in or proximate the chamber has a temperature less than or equal to a minimum temperature value, the instructions instructing the second heating element to generate heat at a modulated power setting that is based at least in part on the second temperature data and a maximum temperature value of the water heater (system of Bueasher is capable of performing the claimed functions; p.0046-0054; p.0142; p.0144; p.0146); and output instructions for the first heating element to generate heat at a full power setting in response to (i) determining, based on the second temperature data, that water in or proximate the chamber has a temperature greater than the minimum temperature value and (ii) determining, based on the first temperature data, that water proximate the first heating element has a temperature less than or equal to a minimum temperature 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the water heater of Fei and Mottershead, with Bueasher, by providing a controller and a flow sensor, and outputing instructions to the heating elements based on the temperature sensors and flow sensor’s feedback, for the advantages of assuring proper water heating.
Regarding claim 26, Fei and Mottershead combined teach the water heater as set forth above, except for, further comprising a flow sensor and a controller, wherein the controller is configured to: receive flow data from the flow sensor; and in response to determining, based on the flow data, that water is not flowing out of the water heater: output instructions for the second heating element to generate heat at a full power setting in response to determining, based on the second temperature data, that water in or proximate the chamber has a temperature less than or equal to a minimum temperature value; and output instructions for the first heating element to generate heat at a full power setting in response to (i) determining, based on the second temperature data, that water in or proximate the chamber has a temperature greater than the minimum temperature value and (ii) determining, based on the first temperature data, that water proximate the first heating element has a temperature less than or equal to a minimum temperature value.
Bueasher teaches a water heater (Fig. 1) comprising a flow sensor (37) and a controller (12 comprising 50, 204), wherein the controller is configured to: receive flow data from the flow sensor; and in response to determining, based on the flow data, that 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the water heater of Fei and Mottershead, with Bueasher, by providing a controller and a flow sensor, and outputing instructions to the heating elements based on the temperature sensors and flow sensor’s feedback, for the advantages of assuring proper water heating.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Mottershead as set forth above, and further in view of Buescher (US 2013/0193221).
Regarding claim 25, Li and Mottershead combined teach all the elements of the claimed invention as set forth above, except for, further comprising a flow sensor and a 
Bueasher teaches a water heater (Fig. 1) comprising a flow sensor (37) and a controller (12 comprising 50, 204), wherein the controller is configured to: receive flow data from the flow sensor (p.0049); and in response to determining, based on the flow data, that water is flowing out of the water heater: the controller is capable of output instructions for the second heating element to generate heat in response to determining, based on the second temperature data, that water in or proximate the chamber has a temperature less than or equal to a minimum temperature value, the instructions instructing the second heating element to generate heat at a modulated power setting that is based at least in part on the second temperature data and a maximum temperature value of the water heater (system of Bueasher is capable of 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the water heater of Li and Mottershead, with Bueasher, by providing a controller and a flow sensor, and outputing instructions to the heating elements based on the temperature sensors and flow sensor’s feedback, for the advantages of assuring proper water heating.
Regarding claim 26, Li and Mottershead combined teach the water heater as set forth above, except for, further comprising a flow sensor and a controller, wherein the controller is configured to: receive flow data from the flow sensor; and in response to determining, based on the flow data, that water is not flowing out of the water heater: output instructions for the second heating element to generate heat at a full power setting in response to determining, based on the second temperature data, that water in or proximate the chamber has a temperature less than or equal to a minimum temperature value; and output instructions for the first heating element to generate heat at a full power setting in response to (i) determining, based on the second temperature data, that water in or proximate the chamber has a temperature greater than the 
Bueasher teaches a water heater (Fig. 1) comprising a flow sensor (37) and a controller (12 comprising 50, 204), wherein the controller is configured to: receive flow data from the flow sensor; and in response to determining, based on the flow data, that water is not flowing out of the water heater: output instructions for the second heating element to generate heat at a full power setting in response to determining, based on the second temperature data, that water in or proximate the chamber has a temperature less than or equal to a minimum temperature value (system of Bueasher is capable of performing the claimed functions; p.0046-0054; p.0142; p.0144; p.0146); and output instructions for the first heating element to generate heat at a full power setting in response to (i) determining, based on the second temperature data, that water in or proximate the chamber has a temperature greater than the minimum temperature value and (ii) determining, based on the first temperature data, that water proximate the first heating element has a temperature less than or equal to a minimum temperature value (system of Bueasher is capable of performing the claimed functions; p.0046-0054; p.0142; p.0144; p.0146).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the water heater of Li and Mottershead, with Bueasher, by providing a controller and a flow sensor, and outputing instructions to the heating elements based on the temperature sensors and flow sensor’s feedback, for the advantages of assuring proper water heating.
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Fei includes a hot water outlet pipe 4 that has an inlet located in the primary volume of the tank near, but not touching or connected to, the hot water outlet 61 of the electric heating pipe 5. The opposite end of the hot water outlet pipe 4 outputs water at the tank 1’s hot water outlet, which is located on the bottom of the water heater. Stated otherwise, /ei’s hot water outlet pipe 4 is disconnected from the hot water outlet of the electric heating pipe 5. Therefore, Hei fails to disclose, teach, or suggest at least a hot water discharge conduit that is “extending vertically in a straight line” between “a discharge aperture located in the middle portion of the chamber and on the top portion of the at least one longitudinal wall” and “a water outlet... located at a top end of the tank” “such that [] an internal volume of the hot water discharge conduit is in fluid communication with the primary volume only via the chamber,” as recited by amended Claim 1.” on remarks page 11, lines 17-27.  In response to Applicant’s arguments, Fei teaches a first end portion (right side end portion of 63) proximate the first capped end (as shown in Fig. 1 above), a second end portion (left side portion of 63) proximate the second capped end (as shown in Fig. 1 above), and a middle portion (64) disposed between the first end portion and the second end portion (as shown in Fig. 1 above); a discharge aperture (61) located in the middle portion of the chamber and on the top portion of the at least one longitudinal wall (as shown in Fig. 1 above); and a hot water discharge conduit (4) attached directly to an end portion of the chamber proximate the discharge aperture (as shown in Fig. 1; the pipe 4 is attached directly to a bottom of the left side end of 63), the hot water .
Applicant also argues that “Moreover, as explained above, Mottershead does not disclose a hot water discharge conduit as recited by amended Claim 1. Therefore, both Li and Mottershead fail to disclose, teach, or suggest at least a hot water discharge conduit that is “located entirely within the primary volume” and is “extending vertically in a straight line” between “a discharge aperture located in the middle portion of the chamber and on the top portion of the at least one longitudinal wall” and “a water outlet... located at a top end of the tank” “such that [] an internal volume of the hot water discharge conduit is in fluid communication with the primary volume only via the chamber,” as recited by amended Claim 1.” on remarks page 14, lines 1-8.  In response to Applicant’s arguments, Li teaches a portion of the hot water discharge conduit (5) extending vertically in a straight line and fluidly connecting the discharge aperture of the chamber to the water outlet of the tank (as shown in Fig. 1).  Also, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the water outlet at a top end of the tank, to locate the hot water discharge conduit entirely within the primary volume, and locate the discharge aperture in the middle portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Applicant further argues that “The Office Action again alleges that paragraphs [0046]-[0054], [0142], [0144], and [0146] disclose that Buescher’s system is “capable of 
Regarding claims 4-6 and 23-30, Applicant relies on the same arguments, therefore the same response applies.
For these reasons, the arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        10/27/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761